Filed 12/22/14 Geier v. Santa Barbara Sheriff’s Office CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


PAT GEIER,                                                                    2d Civil No. B255956
                                                                            (Super. Ct. No. 1439378)
          Plaintiff and Appellant,                                           (Santa Barbara County)

v.

SANTA BARBARA COUNTY
SHERIFF'S OFFICE et al.,

     Defendants and Respondents.



                   Pat Geier appeals from a judgment on demurrer to his taxpayer's suit
against respondents, Santa Barbara County Sheriff's Office (SBCO), Sheriff Bill Brown,
Santa Barbara County Clerk Recorder's Office, County Clerk/Recorder Joseph E.
Holland, and county clerk/recorder employees Melinda Greene and Mary Rose Bryson.
Appellant claims that he is the victim of wrongful foreclosure. He also claims
    that fraudulent foreclosure documents were recorded that can be used to oust him from
the property if and when an unlawful detainer action is filed. The trial court sustained
respondents' demurrer without leave to amend. We affirm. The complaint is brought
                                                                                            1
under the guise of a taxpayer suit statute (Code Civ. Proc., § 526a) and is a collateral


1
 All statutory references are to the Code of Civil Procedure unless otherwise stated.
Section 526a provides in pertinent part: "An action to obtain a judgment, restraining and
preventing any illegal expenditure of, waste of, or injury to, the estate, funds, or other
attack on the trustee's sale. (Garfinkle v. Superior Court (1978) 21 Cal. 3d 268, 280-282
(Garfinkle).) This appeal, and a similar spate of appeals in what is known as the Santa
Barbara foreclosure cases, is frivolous. (See Lyons v. Santa Barbara County Sheriff's
Office (Dec. 3, 2014, B256041) ___ Cal.App.4th ___ [2014 DJDAR 15971].)
              In 2012, appellant defaulted on a $510,000 deed of trust encumbering his
home at 3673 Pine Street, Santa Ynez. A notice of trustee's sale was recorded stating that
the property would be sold on November 5, 2012.
              On December 24, 2013, appellant filed a taxpayer's suit for declaratory and
                 2
injunctive relief. The complaint alleges that fraudulent documents were recorded to
carry out the foreclosure and "there is a very good likelihood" that the recorded
documents will be used in an unlawful detainer action to obtain a writ of possession.
Should those events come to pass, appellant believes SBSO will serve a writ of
possession to oust appellant from the property. The complaint prays for an order that
respondents' acts are "null and void" and that respondents be enjoined "from recording,
housing, maintaining, and disseminating fraudulent title documents . . . ."


property of a county . . . may be maintained against any officer thereof, or any agent, or
other person, acting in its behalf, either by a citizen resident therein, or by a corporation,
who is assessed for and is liable to pay, or within one year before the commencement of
the action, has paid, a tax therein."
2
 This taxpayer's action is one of twelve lawsuits filed in Santa Barbara County Superior
Court against respondents: Herbig v. Santa Barbara County Sheriff's Office et al,. Case
No. 1439466; Mardon v. Santa Barbara County Sheriff's Office et al, Case No., 1439373;
Bell-Bonadeo v. Santa Barbara County Sheriff's Office et al, Case No. 1439368; Carroll
v. Santa Barbara County Sheriff's Office et al, Case No. 1439371; Fee v. Santa Barbara
County Sheriff's Office et al, Case No. 1439381; Foshee v. Santa Barbara County
Sheriff's Office et al, Case No. 1439376; Gary v. Santa Barbara County Sheriff's Office et
al, Case No. 1439377; Geier v. Santa Barbara County Sheriff's Office et al, Case No.
1439378; Linda Stevens v. Santa Barbara County Sheriff's Office et al, Case No.
1439372; Richard Stevens v. Santa Barbara County Sheriff's Office et al, Case No.
1439438; Winstrom v. Santa Barbara County Sheriff's Office et al, Case No. 1439375:
Lyons v. Santa Barbara County Sheriff's Office et al, Case No. 1439374. In each case,
plaintiff alleges that his/her property was wrongfully foreclosed on. In some cases a writ
of execution/writ of eviction had already issued.


                                               2
               The trial court sustained the demurrer on the ground that "the parties that
you're suing, the Sheriff and the County Recorder have mandated statutory duties. The
County Recorder can't look through a document and say, 'Oh, this is a fraudulent
document, I'm not going to file it.' They're statutorily mandated, statutorily required to
accept the documents. So because of that, that's not a basis for a lawsuit against the
County Recorder. And similarly, the Sheriff, when the Sheriff serves the writ of
execution is doing so by order of the Court and so the Sheriff is mandated to go out and
serve the writ of execution, otherwise the Sheriff is in contempt of court."
                                      Taxpayer Action
               On review, we exercise our independent judgment to determine whether a
cause of action has been stated under any legal theory. (Shuster v. BAC Home Loans
Servicing, LP (2012) 211 Cal. App. 4th 505, 509.) We accept as true properly pleaded
allegations of material fact, but not contentions, deductions or conclusions of fact or law.
(Blank v. Kirwan (1985) 39 Cal. 3d 311, 318.) Section 526a permits a taxpayer action to
enjoin illegal governmental activity or the illegal expenditure/waste of public funds.
(Van Atta v. Scott (1980) 27 Cal. 3d 424, 449; see Blair v. Pitchess (1971) 5 Cal. 3d 258,
268 [taxpayer suit to enjoin sheriff from expending public funds to enforce
unconstitutional claim and delivery law].) A taxpayer action does not lie where the
challenged governmental conduct is legal. (Coshow v. City of Escondino (2005) 132
Cal. App. 4th 687, 714; Lucas v. Santa Maria Public Airport Dist. (1995) 39 Cal. App. 4th
1017, 1027.)
               Appellant's complaint collaterally attacks the trustee's sale and is outside
the purview of section 526a. (Smith v. Allen (1968) 68 Cal. 2d 93, 96 [properly conducted
foreclosure sale constitutes a final adjudication of rights of borrower and lender].) It
prays for a judgment that appellant's property is "lien free" and that respondents' actions
are a waste of time and taxpayer funding.
               The trial court correctly found that a taxpayer's action does not lie where
the challenged government conduct is legal. (Humane Society of the United States v.
State Board of Equalization (2007) 152 Cal. App. 4th 349, 361.) "Conduct in accordance


                                              3
with regulatory [or statutory] standards 'is a perfectly legal activity' " and beyond the
scope of a section 526a taxpayer's action. (Coshow v. City of Escondino, supra, 132
Cal.App.4th at p. 714.)
              The allegation that fraudulent foreclosure documents were recorded does
not state a cause of action. The county recorder was required, as a matter of law, to
record the documents when presented. Government Code section 27201, subdivision (a)
provides: "The recorder shall, upon payment of proper fees and taxes, accept for
recordation any instrument, paper, or notice that is authorized or required by statute, or
court order to be recorded . . . . The county recorder shall not refuse to record any
instrument, paper, or notice that is authorized or required by statute, or court order to be
recorded on the basis of its lack of legal sufficiency." (See e.g., Jackson v. County of
Amador (2010) 186 Cal. App. 4th 514, 520-522 [county recorder did not violate law by
recording a durable power of attorney and quitclaim deeds that were allegedly
fraudulently procured].) Appellant cites no authority that a county recorder has a duty to
conduct a fraud investigation before recording documents valid on their face.
              The allegation that the sheriff will, in all likelihood, serve a writ of
possession to oust appellant does not state a cause of action. It is settled that the
purchaser at a trustee's sale may bring an unlawful detainer action against a trustor who
refuses to relinquish possession after the foreclosure sale. (§ 1161a; Bernhardt, Cal.
Mortgage and Deed of Trust Practice (Cont.Ed.Bar 2003) § 2.77, p. 111; Rutter, Cal.
Practice Guide, Landlord-Tenant (2013) ¶¶ 7:256, 7:258,p. 7-583.) Code of Civil
Procedure section 712.010 provides: "After entry of a judgment for possession or sale of
property, a writ of possession or sale shall be issued by the clerk of the court upon
application of the judgment creditor and shall be directed to the levying officer in the
county where the judgment is to be enforced." The clerk of the court has a ministerial
duty to issue the writ of possession. (Ibid.)
              Once the writ of execution issues, the sheriff is statutorily required to levy
on it. (§ 712.030, subd. (a).) The levying officer is immune from liability in the
execution of "all process and orders regular on their face and issued by competent


                                                4
authority, whatever may be the defect in the proceedings upon which they were issued."
(§ 262.1; see George v. County of San Luis Obispo (2000) 78 Cal. App. 4th 1048, 1054-
1055 [sheriff immune from liability for wrongful eviction when acting under order and
writ of possession issued by bankruptcy court].) No cause of action has been stated
against respondents.

                                  Civil Code Section 2924
              Appellant contends that Civil Code section 2924, which authorizes
nonjudicial foreclosures, violates the due process and equal protection rights of Santa
Barbara residents and is a violation of the takings clause under the federal constitution.
The argument fails because a nonjudicial foreclosure is not state action or subject to the
due process clauses of the federal and state constitutions. (I.E. Associates v. Safeco Title
Ins. Co. (1985) 39 Cal. 3d 281, 286-287; Garfinkle v. Superior Court, supra, 21 Cal.3d at
pp. 280-282 (Garfinkle); 4 Miller & Starr (3d ed. 2011) Cal. Real Estate, § 10:223, pp.
10-827 to 10-828.)
              In Garfinkle, our State Supreme Court held that the power of sale arises
from contract (i.e., the mortgage or deed of trust) and that the regulation of trustee's sales
is designed to restrict creditor behavior. (Garfinkle v. Superior Court, supra, 21 Cal.3d at
pp. 278-279.) The ministerial role of the county recorder in a trustee's sale is not state
action. (Id., at p. 280.) "The fact that a purchaser who has acquired rights by virtue of a
trustee's deed, like a party who has acquired rights under any other type of contract, may
have a right to resort to the courts in order to enforce such previously acquired
contractual rights when that becomes necessary, is not sufficient to convert the acts
creating these contractual rights into state action. For to hold otherwise, would be to
subject every private contract to review under the Fourteenth Amendment. [Citation.]."
(Ibid.)
              California's statutory regulation of nonjudicial foreclosures does not
convert the actor's conduct (i.e., the foreclosing lender) into state action. (See Jackson v.
Metropolitan Edison Co. (1974) 419 U.S. 345, 357 [42 L. Ed. 2d 477, 487-488];


                                              5
Homestead Savings v. Darmiento (1991) 230 Cal. App. 3d 424, 428-429 [Civil Code
section 2924 does not violate debtor's due process rights].) "The decision whether to
exercise the power of sale is a determination to be made by the creditor. The statutes
[i.e., Civil Code section 2924] merely restrict and regulate the exercise of the power of
sale once a choice has been made by the creditor to foreclosure the deed of trust in that
manner. [Citations.]" (Garfinkle, supra, 21 Cal.3d at pp. 278-279; see also U.S. Hertz,
Inc. v. Niobrara Farms (1974) 41 Cal. App. 3d 68, 87.)
                  Post-Foreclosure Action to Obtain Writ of Possession
              Appellant argues that Civil Code section 2924, subdivision (a) requires that
the trustee obtain a court order or judgment before the trustee's sale and that such an
                                                                                            3
order/judgment is a prerequisite to an unlawful detainer action. This misstates the law.
If an unlawful detainer action is brought to evict appellant (§ 1161a, subd. (b)(3)), the
purchaser must show that he/she acquired the property at a regularly conducted sale in
accordance with Civil Code section 2924 "and that title under such sale was duly
perfected. [Citation.]" (Stephens, Partain & Cunningham v. Hollis (1987) 196
Cal. App. 3d 948, 953; see also Evans v. Superior Court (1977) 67 Cal. App. 3d 162, 169
[unlawful detainer action by subsequent purchaser].) The allegation that section 2924,
subdivision (a) is not being enforced in other post-foreclosure unlawful detainer actions
does not state a cause of action. (4 Witkin, Cal. Procedure (3d ed. 2008) Pleading, § 169,
p. 235; Gould v. People (1976) 56 Cal. App. 3d 909, 922-923.) "Neither section 526a nor
the common law provides a basis for suits by collateral parties to determine the


3
 Section 2924, subdivision (a) provides that a power of sale may not be exercised until
the trustee, mortgagee or beneficiary records a notice of default as specified by law.
Excepted from the notice of default procedure, are mortgages or transfers "made pursuant
to an order, judgment or decree of a court of record . . . ." (Civ. Code, § 2924, (subd. (a);
see 27 Cal. Jur.3d. (2011) Deeds of Trust § 268, p. 304.) For example, an equitable
mortgage or a mortgage without a power of sale can only be foreclosed by judicial action.
(4 Miller & Starr, Cal. Real Estate, supra, § 10.1, p. 10-18.) Appellant's deed of trust,
however, grants the trustee a power of sale.


                                              6
correctness of a judge's action in a particular case because to do so would violate the state
Constitution. [Citation.] To hold otherwise, would create the absurd and chaotic situation
where an officious and irate stranger to any action with a personal ax to grind could file a
collateral action against a judge under the guise of a taxpayer's suit contesting the
outcome of any civil or criminal action in which he believed the trial court ruled
erroneously." (Id., at p. 922, fn. omitted.)
                                         Conclusion
              Appellant's remaining arguments have been considered and merit no further
discussion. The trial court sustained the demurrer because appellant was suing the wrong
person. Appellant makes now showing that the trial court was biased or denied appellant
due process of law. (Betz v. Pankow (1993) 16 Cal. App. 4th 919, 926.) Leave to amend is
properly denied where, under the substantive law, no liability exists and the plaintiff fails
to make a prima facie showing that the complaint can be amended to state a cause of
action. (Goodman v. Kennedy (1976) 18 Cal. 3d 335, 349.)
              The judgment is affirmed with costs to respondents.
              NOT TO BE PUBLISHED.


                                                         YEGAN, J.

We concur:


              GILBERT, P.J.


              PERREN, J.




                                               7
                                James E. Herman, Judge
                        Superior Court County of Santa Barbara
                         ______________________________


      Pat Geier, in pro per, Appellant.


      Michael C. Ghizzoni, County Counsel, County of Santa Barbara, Lisa A.
Rothstein, Senior Deputy, for Respondents.




                                             8